Title: Thomas Jefferson to William DuVal, 20 April 1813
From: Jefferson, Thomas
To: DuVal, William


          Dear Sir Monticello Apr. 20. 13.
          I have occasion for the agency of a friend in the neighborhood of Shelbyville Kentucky, in a case which gives me considerable trouble and inquietude; and I do not know that I have either a friend or acquaintance in that neighborhood. I have learnt however that you have a son there, a practitioner of law, and I have believed that from our acquaintance and friendship, of now half a century, I might claim some consideration with any one so nearly connected with
			 you. but I have supposed it might be more readily engaged by a line of recommendation from you to your son. and this I have felt no hesitation in asking, confident that your goodness would ensure this act of kindness. the case which calls on me to trouble your son is that of a purchase of lands adjoining me from a family of Hendersons, who removed to the neighborhood of Shelbyville in Kentucky, the children being then mostly under age. they have honorably confirmed as they came of age, what their
			 mother & guardians did for their best advantage, till now that a case occurs of
			 refusing confirmation. it is to obtain this on principles either of justice or compromise that I ask the interposition of your son.
          I write this letter at home: but proposing to set out within a few days for Poplar Forest,
			 I shall leave it myself at Majr Flood’s, to which place I shall return within about 10. days from the time of my leaving it.
			 if, within that interval, you could forward the letter requested, addressed to
			 me
			 ‘at Poplar Forest near Lynchburg.’ I can save time by putting it directly on the road from thence to Kentucky. otherwise be so good as to
			 lodge it at Majr Flood’s to await my return to that place.
			 I am obliged to ask from you the address of your son, his Christian name not being known to me, nor exactly his residence or nearest post office. Accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        